Name: Commission Regulation (EEC) No 2171/79 of 4 October 1979 amending Regulation (EEC) No 1641/71 as regards the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 No L 251 / 10 Official Journal of the European Communities 5. 10 . 79 COMMISSION REGULATION (EEC) No 2171/79 of 4 October 1979 amending Regulation (EEC) No 1641/71 as regards the quality standards for dessert apples and pears HAS ADOPTED THIS REGULATION : Article 1 In the quality standards for apples and pears set out in the Annex to Regulation (EEC) No 1641 /71 the variety 'Jonagold' is added :  after the variety 'Karmyn de Sonnaville' in Table A, Group B,  after the variety 'Karmyn de Sonnaville' in Table C, List 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2), and in particular Article 2 (2) thereof, Whereas quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 of 27 July 1971 (3) ; whereas the quality stand ­ ards include, among the tables setting out various requirements, lists of a certain number of varieties ; whereas, as new varieties have been bred, the lists should be supplemented to include them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2 ) OJ No L 162, 30. 6 . 1979, p. 26. 3 OJ No L 172, 31 . 7. 1971 , p. 1 .